In the Supreme Court of Georgia



                                      Decided:    October 5, 2015


              S15Y1433. IN THE MATTER OF TONY L. AXAM.

      PER CURIAM.

      This disciplinary matter is before the Court on the report and

recommendation of the special master,1 who recommends that we accept the

petition of Tony L. Axam (State Bar No. 029725) for voluntary surrender of his

license to practice law. In that petition, Axam admits that he agreed in 2010 to

act as a “paymaster” for a client, a role for which he was paid $5,000 for each

transaction that he facilitated. On August 5, 2010, another individual — at the

direction of Axam’s client — directed a wire transfer of $100,000 to what he

believed was Axam’s trust account; in fact, the money was wired to Axam’s

operating account. At that time, Axam did not maintain a trust account, and he

generally used his operating account to handle the business of his law practice,

as well as personal funds. A few days after Axam received the funds, he

disbursed them according to the instructions of his client, retaining $5,000 for

      1
          This Court appointed Daniel J. Quinn as special master in this matter.
himself as his transaction fee. Although the individual who had directed the

transfer to Axam specifically requested that he be notified of the disbursement

of the funds, Axam failed to notify him. That individual later contacted Axam

and repeatedly requested documentation of the disbursement, but Axam failed

to provide an accounting or otherwise to document the disbursement of the

funds until after the individual filed a grievance. Axam has admitted that he did

not read the terms of the trading platform contract in connection with which he

was serving as “paymaster,” that he did not know the nature of the business

dealings between his client and the other individual, and that he asked no

questions about the transaction that he facilitated. Although Axam noted that the

disbursement instructions from his client came by an e-mail that referred to his

client by a different name than that by which he knew her, he says that he

assumed that the other name was just a trade name for his client. By these acts,

Axam admits that he violated Rules 1.15 (I) and (II) of the Georgia Rules of

Professional Conduct, violations that subject a lawyer to disbarment.

      We grant the petition and accept the voluntary surrender of Axam’s

license to practice law, which is tantamount to disbarment. Accordingly, the

name of Tony L. Axam is hereby removed from the rolls of persons entitled to

                                       2
practice law in Georgia. Axam is reminded of his duties under Bar Rule 4-219

(c).

       Voluntary surrender of license accepted. All the Justices concur.




                                       3